Exhibit 10.4

 

AGREEMENT FOR THE PURCHASE AND SALE OF ASSETS

 

By And Between

 

1447, INC

a Colorado Corporation, Seller

 

and

 

Bradshaw Hotel, INC.

a Colorado Corporation, Buyer

 

Dated December 5th, 2007

 

(INITIALED: TL, LM)

 

--------------------------------------------------------------------------------


 

AGREEMENT FOR THE PURCHASE AND SALE OF ASSETS

 

THIS AGREEMENT, made and entered into this 5th day of December, 2007,
(“Effective Date”) by and between the Seller, 1447, Inc., dba Bradshaw
Hotel/Studios and Bradshaw Hotel Inc., a Colorado Corporation (“Buyer”).

 

WHEREAS, Seller wishes to sell its assets as defined in Section 1 below located
at 1443 Stout St., City and County of Denver, Colorado; and

 

WHEREAS, Buyer wishes to purchase said assets; and

 

NOW THEREFORE, in consideration of the mutual promises, covenants and conditions
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, it has been and is hereby
agreed as follows:

 

1.                 ASSETS BEING ACQUIRED.

 

     Subject to the terms and conditions hereinafter set forth, Seller agrees to
sell to Buyer and the Buyer agrees to purchase:

 

A.                            Those operating assets of the Seller, currently
owned by Seller and utilized by it in the conduct of a hotel business at the
above- referenced location.  “Exhibit A” to be attached hereto, signed and dated
by the parties and incorporated herein constitutes the complete, final,
conclusive, and entire listing of said assets.  Leased items shall be separately
scheduled (“Exhibit A-1”) and the leases assigned to Buyer as permitted by the
terms thereof.  Seller shall provide copies of any leases for Buyer’s review and
approval within seven (7) days of the execution of this agreement.

 

1

--------------------------------------------------------------------------------


 

B.                            The Buyer acknowledges that all of the assets to
be transferred by the operation of this Agreement are used.  The parties agree
that all of the assets will be in good working condition.

 

2.                 BASE PURCHASE PRICE AND PAYMENT THEREOF.

 

The Base Purchase Price to be paid by the Buyer to the Seller for all of the
assets above-referenced, shall be a total of Two Hundred Thousand Dollars
($200,000).  The Base Purchase Price shall be payable as follows:

 

A.                 Cash or certified funds in the amount of Two Hundred Thousand
Dollars ($200,000) payable at Closing.

 

3.                 ALLOCATION OF PURCHASE PRICE.

 

     The purchase price provided for in paragraph No. 2 hereof, shall be
allocated to the assets acquired herein by the parties pursuant to a separate
schedule that shall be marked as Exhibit B to this Agreement and incorporated
herein.  Said schedule shall be consistent with the allocations contained
herein.

 

A.

All Furniture and Equipment

 

$

10,000

 

B.

Goodwill

 

$

190,000

 

TOTAL

 

 

$

200,000

 

 

4.                 ADDITIONAL PAYMENTS.

 

     In addition to the Base Purchase Price as aforesaid, the parties agree to
make the additional payments as follows in order to accomplish the Closing of
this transaction:

 

2

--------------------------------------------------------------------------------


 

A.                            All applicable taxes shall be prorated through the
Closing date and paid as due before or at Closing by the responsible party.

 

B.                            Seller is responsible for paying any and all taxes
of the business accruing through Closing, but not thereafter, including but not
limited to, state and local sales and use taxes, unemployment taxes, workmen’s
compensation, state and federal withholding taxes, and income taxes.  At the
time of Closing, Seller will produce evidence, satisfactory to Buyer, that its
portion of all applicable taxes which are due have been or will be paid.  In
addition, Seller will execute an agreement to hold Buyer harmless from any taxes
which may be due and owing arising from any time that Seller operated the
business, through and including Closing, but not thereafter.

 

C.                            As an inducement to Buyer to enter into this
Agreement, Seller covenants to cooperate in good faith and without
qualification, in order to assure Buyer that any and all charges, including
taxes, which are or could become a lien or other charge upon the property which
is the subject of this Agreement, have been or will be paid.  In this regard,
Seller agrees to execute and deliver any and all documents authorizing Buyer or
Buyer’s attorney to confirm the status of any and all accounts of Seller,
including sales tax and use tax accounts, relating to any governmental authority
whatsoever.

 

D.                            Buyer will pay when due the sales and use taxes on
the first Ten Thousand Dollars ($10,000) of taxable property which may become
payable as a result

 

3

--------------------------------------------------------------------------------


 

of this transaction.  Seller agrees to pay any remaining amount which is due and
owing.

 

E.                             Buyer shall be responsible for any and all
charges of any nature relating to the operation of the premises which accrue
after the Closing and are based upon Buyer’s operation of the business.

 

5.                 CONDITIONS PRECEDENT.

 

     The consummation of the transaction set forth in this Agreement is
expressly conditioned upon the satisfaction of the following conditions
precedent:

 

A.                            There are no obligations of the Seller pertaining
to the operation of the premises which would be a direct or indirect obligation
of the Buyer, other than as disclosed in this Agreement.

 

B.                            The representations and warranties of the Seller
contained in this Agreement and the certificates and documents to be delivered
pursuant hereto, shall be true, complete, and correct when made, and as of the
Closing Date, and will not contain any untrue statement of a material fact
required to make the statements herein or therein not misleading.  Seller shall
have performed and satisfied all the covenants, agreements, and conditions
required by this Agreement to be performed and satisfied by it hereunder except
as such may be waived by Buyer in writing.

 

C.                            In the event that Buyer has not approved and
executed an assignment of the Lease for the Premises prior to Closing, then this
Agreement shall be automatically null and void.  Buyer acknowledges the
Assignment of Lease must

 

4

--------------------------------------------------------------------------------


 

contain a release of Seller and all the present guarantors of the Lease for all
liability under the lease.

 

D.                            The complete approval of the Buyer, in its sole
and unfettered discretion, relating to the accounting materials of the Seller,
including, without limitation, the balance sheets, income tax returns and sales
tax returns of the Seller for calendar years 2004, 2005, 2006 and 2007 (to the
extent available).  Buyer shall have seven (7) days from the receipt of the
materials to indicate in writing (“Accounting Disapproval Notice”) disapproval
of the accounting materials of the Seller, or this condition will be deemed to
have been satisfied.  In the event that Buyer does disapprove in writing of the
accounting materials within said seven (7) day period, then this Agreement shall
be null and void and the Buyer’s Earnest Money Deposit shall be returned.  In
the event Buyer does not timely provide the Accounting Disapproval Notice as
provided for above, then Buyer shall have waived its right to terminate this
Agreement under this paragraph.

 

E.                             In addition to the provision of the previously
referenced accounting items, after the Buyer has accepted the initial accounting
records of Seller as set forth within Paragraph E above, the Seller will make
available any and all other accounting records whether in the possession of the
company at its premises or within the possession of its accountant during normal
business hours for review and utilization by the Seller.  Buyer acknowledges the
Seller has certain reporting requirements that will need to be fulfilled within
a short period of time of the closing and it is the intention of

 

5

--------------------------------------------------------------------------------


 

the parties that the Buyer be provided reasonable access to any and all records
in order to prepare the necessary reports.

 

F.                             Receipt of such verification as Buyer shall
reasonably require relating to Seller’s current standing with any and all
vendors to the Seller relating to this location.  Buyer shall have seven
(7) days from the receipt of a list of vendors from Seller to indicate in
writing disapproval of any and all vendor related matters of the Seller, or this
condition will be deemed to have been satisfied.  In the event Buyer does
indicate in writing (“Vendor Disapproval Notice”) the disapproval of any and all
vendor related matters of the Seller, then this Agreement shall be null and
void, all parties shall be released from any liability.  In the event Buyer does
not timely provide the Vendor Disapproval Notice as provided for above, then
Buyer shall have waived its right to terminate this Agreement under this
paragraph.

 

G.                            On or before December 5, 2007, Buyer shall provide
Seller with a list of any documents that it wants to review that have not been
provided in accordance with paragraphs D, E, and F above.

 

H.                            Buyer will have the right to review the results of
the Site Reconnaisance performed by Tetra Tech as part of the current Phase I
Environmental Report for the Premises.  The Phase I Report will be provided to
Buyer upon receipt.  In the event the Phase I Report is not available prior to
closing, Seller will provide prior to closing certification from Tetra Tech that
any environmental concerns, as determined by

 

6

--------------------------------------------------------------------------------


 

the Buyer in its sole discretion, will have no impact either presently or in the
future on Buyer or its intended operation.  If the certification is unacceptable
to Buyer, the Agreement is null and void and the Buyers earnest money shall be
returned.  In the event the Phase I Report is received prior to closing, Buyer
will have seven (7) days after receipt to notify the Seller of any unacceptable
environmental condition related to the property.  If any condition contained
within the Notice is not corrected to the satisfaction of Buyer, the Agreement
is null and void and the Buyers earnest money shall be returned.  Prior to the
Effective Date and within seven (7) days thereafter, Buyer will be provided
access to the premises in order to inspect the physical systems serving the
Premises (i.e., electrical, plumbing, heating, ventilation, and air conditioning
systems) and to determine that the Premises are currently in compliance with any
and all requirements of applicable governmental authorities, including, but not
limited to health department approval, fire department approval and building
department (“Due Diligence Items”).  In the event that Buyer does not accept the
results of its inspection of the Due Diligence Items and gives Seller written
notice thereof (“Due Diligence Disapproval Notice”)  within thirty (30) days of
the Effective Date, then this Agreement shall be null and void, all parties
shall be released from any liability under this Agreement.  In the event Buyer
does not timely provide the Due Diligence Disapproval Notice as provided for
above, then Buyer shall have waived its right to terminate this Agreement under
this paragraph.

 

7

--------------------------------------------------------------------------------


 

I.                              This Agreement is subject to approval by the
Seller’s shareholder’s who hold at least fifty-one percent (51%) of the
outstanding capital stock pursuant to Colorado Statutes (“Seller’s Shareholders’
Approval”).  In the event that Seller’s Shareholders’ Approval is not obtained
within ten (10) days of the Effective Date, then this Agreement shall
automatically be null and void and all parties shall be released from any
liability under this Agreement.

 

J.                             The closing of this transaction is contingent
upon the closing of the agreement dated December 5, 2007, for the purchase and
sale of assets between 1443 Corp, Inc., and Stout Street Restaurant
Concepts, Inc., for the adjacent business at 1443 Stout Street.

 

6.                  REPRESENTATIONS AND WARRANTIES OF SELLER.

 

                     As an inducement to the Buyer to enter into this Agreement,
Seller represents and warrants to Buyer as follows:

 

A.                            The Seller has the power to own its properties and
assets, and to carry on its business as now being conducted by it.  Subject to
obtaining Seller’s Shareholders’ Approval, the Seller has the power to assign
and transfer to Buyer all of the assets specified in this Agreement which are to
be transferred to the Buyer.

 

B.                            The execution and delivery of this Agreement does
not and the consummation of the transactions contemplated hereby will not
violate any provision of the documents controlling the operation of the Seller,
nor violate any provision of the

 

8

--------------------------------------------------------------------------------


 

Articles of Incorporation, By-Laws, lease, lien, agreement, instrument, order,
judgment or decree to which the Seller is a party, or whereby it is bound, and
will not violate any other restriction of any other kind or character to which
the Seller is subject.  The Seller has taken or will take action required by
law, its Articles of Incorporation and By-Laws, or otherwise, to authorize
execution and delivery of this Agreement and the consummation of the
transactions described herein.

 

C.                            There are no rights to acquire shares or
membership interests of Seller outstanding, which rights require the holders
thereof to approve the execution of this Agreement or the consummation of the
transactions covered  hereby.

 

D.                            Seller has or will have by date of Closing, good
and marketable title and own all of the assets to be sold hereunder, free and
clear of all liens, encumbrances, and leases whatsoever, except for leased
equipment as set forth on Exhibit A-1.

 

E.                             The Seller has filed and paid or caused to be
filed and paid, all returns for federal, state and local taxes which are due. 
To the best of Seller’s knowledge, there are no assessments or additional taxes
threatened against the Seller or any of its properties.  The Seller is not
delinquent in the payment of any tax assessment or governmental charge, does not
have any tax deficiencies imposed or assessed against it and has not executed
any waiver of the statute of limitations on the assessment or collection of any
tax, which actions in any manner would affect in any fashion title to any of the
property to be transferred.

 

F.                             There are no actions, suits, or proceedings
pending, or to the

 

9

--------------------------------------------------------------------------------


 

knowledge of its officers, threatened against the Seller, or any of its
properties or any assets of its business, in law or in equity, which might
result in any judgment, order, injunction or decree having a material or adverse
affect upon its business operations, properties, assets or financial condition,
at this location.

 

G.                            The only Officers and Directors of Seller at the
time of this transaction are:

 

Lance Migliaccio

 

President

Ted R. (“Rusty”) Bullard

 

Secretary and Vice President

Lance Migliaccio

 

Treasurer

Ted R. (“Rusty”) Bullard

 

Director

Lance Migliaccio

 

Director

 

H.                            All physical systems serving the building will be
checked and will be in good working order at the time of Closing.  This includes
electrical, plumbing, heating, ventilation, and air conditioning systems.

 

I.                              Seller acknowledges that Buyer is owned by
companies subject to the reporting requirements of the Securities Exchange Act
of 1934.  Accordingly, nothing in this Agreement shall be deemed to prohibit any
party hereto from making any disclosure which its counsel deems necessary or
advisable in order to fulfill such party’s disclosure obligations imposed by
law.  The parties agree that other than those disclosures imposed by various

 

10

--------------------------------------------------------------------------------


 

governmental agencies they shall keep the terms and conditions of this agreement
confidential.

 

J.                             The premises are currently in compliance with any
and all requirements of applicable governmental authorities, including, but not
limited to, health department approval, fire department approval, and building
department approval.

 

7.                  REPRESENTATION AND WARRANTIES OF BUYER.

 

                     As an inducement to Seller to enter into this agreement,
Buyer represents and warrants that Buyer is in good standing, has the power and
authority to enter into this agreement, execution and delivering of this
agreement without violating the organizational documents of Buyer.

 

8.                 POSSESSION.

 

     Provided the lease for the Premises has been assigned to Buyer as provided
in paragraph 5(d.) above, the Buyer will be entitled to possession of the assets
by virtue of ownership of the assets acquired by the operation of this Agreement
upon Closing.

 

9.                 EMPLOYMENT AGREEMENTS.

 

     In conjunction with this Agreement, Buyer may enter into
employment/consulting Agreements with any of the principals and employees of
Seller, provided that any such employment/consulting agreements may only be
effective subsequent to the Closing contemplated herein and subject to the
Confidentiality

 

11

--------------------------------------------------------------------------------


 

provision in Section 13 below.

 

10.              TIME AND PLACE OF CLOSING.

 

     The Closing shall take place contemporaneously with the closing of that
certain agreement for the purchase and sale of assets dated December 5, 2007,
between 1443 Corp., Inc. and Stout Street Restaurant Concepts, Inc., or such
other date as Buyer and Seller may mutually agree upon, provided the other
conditions precedent required by this Agreement have been fulfilled to Buyers
satisfaction.  A closing constitutes Buyer’s consent that all conditions
precedent contained in section 5 below have been fulfilled or waived The hour of
Closing will be that reasonably designated by Buyer.  The place of Closing will
be at that reasonably designated by Buyer, in the City and County of Denver.

 

11.              PERFORMANCE OF CONTRACT AND REMEDIES.

 

     Time is of the essence hereof, and if any payment or other material
condition hereof is not made or performed by either the Seller or the Buyer as
herein provided, then there shall be the following remedies:

 

A.                            IF SELLER IS IN DEFAULT:  Buyer may elect to treat
this Agreement as terminated, in which case all payments and things of value
received hereunder shall be returned to Buyer.

 

B.                            IF BUYER IS IN DEFAULT:  Seller may elect to treat
this contract as terminated, in which case all payments and things of value
received by Seller

 

12

--------------------------------------------------------------------------------


 

hereunder shall be forfeited and retained on behalf of Seller as Seller’s sole
remedy, and liquidated damages.  The parties agree this remedy shall be the sole
remedy of Seller in any event relating to a Buyer default.

 

C.                            In the event of any litigation arising out of this
contract, the court may award to the prevailing party all reasonable costs and
expenses, including reasonable attorneys’ fees.

 

12.              ENVIRONMENTAL LAWS AND REGULATED SUBSTANCES.

 

     With respect to Environmental Laws and Regulated Substances (as those terms
are defined in Subparagraph A. below), Seller makes the following covenants,
representations and warranties to Buyer:

 

     A.       Definitions.  For purposes of this paragraph, the following terms
are used with the meanings indicated:

 

(i)            “Environmental Law” means any federal, state or local enactment
relating to protection of public health or the environment, including (by way of
illustration rather than by way of limitation) the Clean Water Act, 33 U.S.C.
§1251, et seq.; the Clean Air Act, 42 U.S.C. §7401, et seq.; the Resource
Conservation and Recovery Act, 42 U.S.C. §6901, et seq.; the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, 42 U.S.C.
§9601, et seq.; the Toxic Substances Control Act, 15 U.S.C. §2601, et seq.; and
the Federal Insecticide, Fungicide and Rodenticide Act, 7 U.S.C. §135, et seq.,
as well as applicable state counterparts to such federal legislation and any
regulations, guidelines,

 

13

--------------------------------------------------------------------------------


 

directives or other interpretations of any such enactment, all as amended from
time to time.

 

(ii)           “Regulated Substance” means any substance, the ownership,
manufacture, storage, transport, generation, use, treatment, recycling, disposal
or other disposition of which is prohibited or regulated (including, without
limitation, being subjected to notice, reporting, record-keeping, storage or
clean-up requirements) by any Environmental Law.

 

     B.       No Regulated Substances.  Seller represents and warrants to Buyer
for 1 year from the date of closing that:

 

(i)            To the best of Seller’s knowledge (without investigation and
acknowledging it has not received notice) no Regulated Substance (other than de
minimis amounts of cleaning supplies) is currently being generated, used,
treated, stored or disposed of on or in the Premises except in a manner
complying with Environmental Law;

 

(ii)           Neither Seller nor, to the best of Seller’s knowledge (without
investigation and acknowledging it has not received notice) any other person,
has ever caused or permitted any Regulated Substance (other than de minimis
amounts of cleaning supplies) to be generated, placed, held, located or disposed
of on, under or in the Premises except in a manner complying with Environmental
Law;

 

(iii)          Neither Seller nor, to the best of Seller’s knowledge (without
investigation and acknowledging it has not received notice) any other person,
has ever

 

14

--------------------------------------------------------------------------------


 

used any portion of the Premises as a dump site, permanent or temporary storage
site or transfer station for any Regulated Substance except in a manner
complying with Environmental Law;

 

(iv)          To the best of Seller’s knowledge (without investigation and
acknowledging it has not received notice) neither Seller nor any other person
has received notice of, or is aware of, any actual or alleged violation of any
Environmental Law affecting the Premises or any activity conducted at the
Premises that would violate any Environmental Law;

 

(v)           To the best of Seller’s knowledge (without investigation and
acknowledging it has not received notice) no action or proceeding is pending
before or appealable from any court, quasi-judicial body or administrative
agency relating to the enforcement of any Environmental Law affecting the
Premises or any activity conducted at the Premises.

 

     C.       Future Information.  Seller agrees that if, after the date of this
Agreement, Seller (directly or through any of its present or former employees or
affiliates) receives any new or additional information or data of whatever type
as to the existence or presence of any Regulated Substance on, under or in the
Premises, Seller shall provide such information to Purchaser within ten
(10) days after Seller receives such information or data.

 

13.               DESTRUCTION OR DAMAGE PRIOR TO CLOSING AND RISK OF LOSS.  If
before Closing any of the assets being acquired hereunder or the premises out of
which the Seller presently operates have suffered material loss or damage on

 

15

--------------------------------------------------------------------------------


 

account of fire, flood, accident, or any other cause or event, to an extent
which substantially affects the value of such assets considered as a whole,
Buyer shall either i) have the right to consummate this Agreement.  In which
event, Seller will pay or assign to Buyer any and all insurance proceeds which
Seller is entitled to due to said loss or damage; or ii) Buyer shall have the
right to terminate this Agreement by giving Seller written notice on or before
the Closing Date, in which event this Agreement shall be null and void and all
parties shall be released from any liability under this Agreement and Buyer’s
Earnest Money Deposit shall be returned to Buyer in full.

 

14.              CONFIDENTIALITY.

 

     The parties agree to keep the terms, conditions and existence of this
transaction confidential until subsequent to the Closing, unless otherwise
agreed in writing by both Buyer and Seller.

 

15.              ITEMS TO BE DELIVERED AT CLOSING BY SELLER.

 

     At Closing, the parties shall deliver the following:

 

A.                            A “Bill of Sale” and any and all other documents
of transfer or conveyance covering all assets described herein, free and clear
of all claims, charges, liabilities, leases, liens and encumbrances, subject to
the disclosures and exceptions made hereinabove, containing a warranty of title,
with Seller’s covenant to fully defend the same with said assets being
transferred in their “AS IS” but good working condition.

 

16

--------------------------------------------------------------------------------


 

B.                            Copies of all financing statements at the time on
file, having been filed by any secured party against the Seller which would
affect the title to any assets being acquired hereunder.

 

C.                            Any and all keys, combinations or other items
necessary for proper access to the premises.

 

D.                            Any and all other documents as set forth in this
Agreement to be delivered by Seller.

 

E.                             A “Closing Certificate” to the effect that any
and all representations and warranties made in connection with the execution of
this Agreement are true as of the date of Closing, that all conditions precedent
have been fulfilled or waived, and further, that no material needs to be added
to make the same not misleading as of the date of Closing.

 

16.              OPERATION OF BUSINESS BY SELLER.

 

     The business will be conducted by Seller up to the date of Closing
according to, and conforming with, all laws, rules, and regulations of the
applicable City, County, State and Federal Governments.  The business will also
be operated in a manner that will not violate the terms of any lease or contract
connected with the business, and which will not result in any increase in the
compensation payable to any employee of the business.

 

     Any and all costs of operating the business up to the time of closing are
the responsibility of Seller regardless of when any statement is presented for
payment and

 

17

--------------------------------------------------------------------------------


 

any and all operational costs incurred after closing are the responsibility of
Buyer regardless of when any statement is presented for payment.  In the event
any claim is brought against Buyer based upon any occurrence, transaction, event
or incident, occurring prior to the date of closing, Seller agrees to indemnify,
defend and hold Buyer and its officers, officers, directors, employees, agents,
attorneys, representatives and successors and assigns harmless from and against
any and all demands, claims, causes of actions, expenses, liabilities, awards,
judgments, interest, and losses whatsoever including without limitation all
attorney’s fees, expert witness fees and costs whether incurred by Buyer or
awarded to another party arising from or related to any event occurring prior to
the date of closing.

 

In the event any claim is brought against Seller based upon any occurrence,
transaction, event or incident, occurring after the date of closing, Buyer
agrees to indemnify, defend and hold Seller and its officers, officers,
directors, employees, agents, attorneys, representatives and successors and
assigns harmless from and against any and all demands, claims, causes of
actions, expenses, liabilities, awards, judgments, interest, and losses
whatsoever including without limitation all attorney’s fees, expert witness fees
and costs whether incurred by Seller or awarded to another party arising from or
related to any event occurring after the date of closing.

 

17.              ADDITIONAL DOCUMENTS AFTER CLOSING.

 

     The parties hereto agree to execute and deliver any and all other documents
necessary and convenient to effectuate the sale and purchase herein provided
for, and both the Buyer and the Seller as an inducing condition,  represent

 

18

--------------------------------------------------------------------------------


 

that they have the authority to enter into this Agreement and to make the
foregoing commitments for themselves.  In addition, Seller agrees that it will
from time to time at the request and expense of the Buyer, execute and deliver
or cause to be executed and delivered, all such further bills of sale,
assignments, instruments of transfer and agreements that may reasonably be
required by the Buyer in order to vest title or proof of the sale in the Buyer
to any and all of the properties or assets hereby conveyed or intended hereby to
be conveyed or for aiding the assisting in the performance or collection by
Buyer of any such assets or properties.

 

19

--------------------------------------------------------------------------------


 

18.               PAYMENT OF EXPENSES.

 

A.                            The Buyer and the Seller are each individually
responsible for their own attorneys’ fees incurred in connection with the
preparation of this Agreement and all of the documents needed to consummate the
transactions described herein.

 

B.                            No brokers have been utilized by the parties
concerning this transaction and no compensation is due to any broker.  If any
claims for brokerage commissions or finders fees or like payment arise out of or
in connection with the transaction provided herein, and in the event any claim
is made, all such claims shall be defended or paid by the party whose actions or
alleged commitments form the basis of such claim, at such party’s option.  Each
party whose actions or alleged commitment form the basis of a claim shall
indemnify and hold harmless the other party from and against any and all claims,
demands and expenses, including but not limited to reasonable attorneys’ fees,
with respect to any brokerage fees or commissions or other compensation asserted
by any person, firm, or corporation in connection with this Agreement or the
transaction contemplated hereby.

 

C.                            All other items, including all utility charges,
personal property taxes, and all other charges with respect to the assets being
acquired hereby, shall be prorated to and including Closing, and paid before or
at Closing by the respective parties.

 

20

--------------------------------------------------------------------------------


 

19.              LIABILITIES NOT ASSUMED.

     Buyer agrees to assume only those liabilities listed in this Agreement.  It
is expressly understood and agreed that Buyer shall not be liable for any of the
obligations or liabilities of the Seller, except as otherwise set forth herein.

 

20.              MISCELLANEOUS.

 

     The following miscellaneous provisions shall govern the interpretation and
consummation of the transactions described herein:

 

A.                            This Agreement shall be interpreted and construed
in court in accordance with the laws of the State of Colorado.

 

B.                            Should any clause or provision of this Agreement
be declared invalid, void, voidable or unenforceable for any reason in whole or
in part, any such invalid, void, voidable or unenforceable clause or provision
shall not affect the whole of this Agreement, and the balance of the provisions
hereof shall remain in full force and effect to the same extent and in the same
manner as if such invalid, void, voidable or unenforceable clause or provision
had been omitted from the terms and conditions hereof.  Furthermore, in lieu of
such invalid, void, voidable or unenforceable clause or provision there shall be
added automatically as a part of this Agreement a legal, valid, and enforceable
provision as similar in terms to the invalid, void, voidable or unenforceable
provision as may be possible, which shall to the greatest extent possible effect
the original intent of the parties (a “Substantially Similar Provision”).  Each
of the parties hereto covenants and agrees with each other that it would have
executed this Agreement in accordance with

 

21

--------------------------------------------------------------------------------


 

its provisions had such invalid, void, or voidable clause or provision been
omitted herefrom and replaced with a Substantially Similar Provision.

 

C.                            Any notice, demand or communication under or in
connection with this Agreement which either party desires or is required to give
to the other, shall be deemed delivered when deposited in the United States
mail, postage prepaid, or when personally served upon the other party as
follows:

 

 

If to the Seller:

1447 Inc., a Colorado corporation:

 

 

 

 

 

With a copy to:

 

 

Lance Migliaccio

 

c/o Steven E. Abelman

 

410 17th Street, Suite 2200

 

Denver, CO 80202

 

 

 

If to the Buyer:

Troy Lowrie

 

BRADSHAW HOTEL INC

 

390 Union St., Suite 540

 

Lakewood, CO 80228

 

 

 

With a copy to:

Daniel W. Carr, Esq.

 

DILL DILL CARR STONBRAKER & HUTCHINGS,
P.C.

 

455 Sherman Street, Suite 300

 

Denver, CO 80203

 

21.               SURVIVAL OF REPRESENTATIONS, WARRANTIES, AND COVENANTS.  All
of the representations, warranties, covenants and agreements made in this
Agreement or contained in the certificate or documents furnished in connection
herewith, shall survive the Closing date, and shall be applicable and effective,

 

22

--------------------------------------------------------------------------------


 

notwithstanding any investigation to or after the Closing date by the Buyer or
the Seller, or their respective agents or representatives.

 

22.              BINDING EFFECT AND CONDITION SUBSEQUENT.

 

     This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.

 

23.              ENTIRE AGREEMENT.

 

     This Agreement constitutes the entire agreement of the parties hereto with
respect to the subject matter hereof.  All previous negotiations, and documents
relating hereto are deemed by the parties to be merged in this final writing.

 

24.              TITLES.

 

     The titles of the paragraphs of this Agreement are for convenience of
reference only, and are not to be considered in any fashion in construing or
interpreting this Agreement.

 

25.              ASSIGNMENT.

 

     The rights and obligations of the Buyer pursuant to the terms of this
Agreement shall be freely assignable to a wholly owned subsidiary or entity of
VCG Holding Corp., a Colorado corporation, without any further consent of
Seller, but any other assignment by Buyer shall require the prior written
consent of the Seller.

 

     DATED at Denver, Colorado this 5th day of December, 2007.

 

23

--------------------------------------------------------------------------------


 

 

SELLER:

 

 

1447 INC

 

A Colorado Corporation

 

 

 

By: 

/s/ Lance C. Migliaccio

 

 

 

 Lance C. Migliaccio,

 

 

President

 

Date:  December         , 2007

 

 

BUYER:

 

 

BRADSHAW HOTEL, INC

 

A Colorado Corporation

 

 

/s/ Troy Lowrie,

 

 

President

 

Date: December 5th, 2007

 

24

--------------------------------------------------------------------------------


 

STATE OF COLORADO                         )

                                                                   )  ss.

CITY & COUNTY OF DENVER            )

 

Subscribed and sworn to before me this 5th day of December, 2007, by Lance
Migliaccio, President of 1447 Inc., a Colorado Corporation, Seller.

 

WITNESS my hand and official seal.

 

[S E A L]

 

(Notary Stamp: Jan Cooley,

Notary Public, State of Colorado)

 

 

/s/ Jan Cooley

 

 

Notary Public

 

 

My Commission Expires:

     05-31-10

.

 

STATE OF COLORADO                 )

                                                           )  ss.

CITY & COUNTY OF DENVER    )

 

Subscribed and sworn to before me this 5th day of December, 2007, by Troy
Lowrie, President of Bradshaw Hotel Inc, a Colorado Corporation, Buyer.

 

WITNESS my hand and official seal.

 

[S E A L]

(Notary Stamp: Jan Cooley,

Notary Public, State of Colorado)

 

 

/s/ Jan Cooley

 

 

Notary Public

 

 

My Commission Expires:

     05-31-10

 

 

 

25

--------------------------------------------------------------------------------


 

 

“EXHIBIT A”

 

LIST OF ASSETS TO BE PURCHASED

 

Bradshaw Studios Inventory

11/20/07

 

*New Items. Purchased in 06-07

 

·      Rm #l

1 shared bathroom- Toilet/Tub/sink

*1 platform bed, *dresser, *1 stainless 5 cu. Ft. refrigerator, *1 stainless
microwave, *1 table, *1 chair. *stainless trash can-phone. *ceiling fan
w/remote, *wood blinds. Shared bath-toilet, sink, tub.

 

·      Rm#2

1 bed, 1 dresser, 1 refrigerator, 1 microwave. Sink w/mirror. Shared
bath-Toilet, sink, tub.

 

·      Rm #3

Storage- misc. tools and parts

 

·      Rm #4

*l platform bed, *Wall mirror, *Leather couch, *2 end tables, *2 lamps, *1
coffee Table, *2 cushions, *desk and -chair, -2 shelves, *1 wall screen, *lg
mirror, *1 picture, *1 Panasonic flat screen TV w/remote, -1 DVD player
w/remote, *1 stainless microwave. *1 stainless trash can, -sink w/mirror.
*ceiling fan w/remote. *wood blinds. Shared bath- Toilet, sink, shower.

 

·      Rm #5

*1 stainless 5cu. Ft. refrigerator, *1 cabinet, *1 leather couch, *1 desk, *1
chair, *1 nightstand, *wood blinds.

 

·      Rm#6

· 1 ceiling fan w/remote, *wood blinds.

 

·      Rm #7 OFFICE

*1 TV, desk, *2 file cabinets, *1 shelf, *1 trash can, 1 computer, keyboard, *1
Phone, *2 clocks. *wood blinds

 

·      Rm#8

*1 platform bed,*3 pictures, *mirror, *desk, *chair, *1 27in Olevia flat screen
TV w/remote, *1 lamp, *1 stainless microwave, *1 stainless 4.6 cu ft
refrigerator, *comforter, *2 throw pillows, *2 shelves, *1 wall mirror, *1
ceiling fan w/remote, *1 stainless trash can, *1 Buddha statue, *1 silk orchid,
*sink w/mirror, *wood blinds.

 

 

26

--------------------------------------------------------------------------------


 

 

 

·      Rm #9

*1 platform bed, *1 27in Olevia flat screen TV w/remote, *1 DVD player w/remote,
*1 lamp, *1 stainless microwave, *1 stainless 5 cu ft refrigerator, *1
comforter, *2 throw pillows, *2 shelves, *2 shelves, *2 mirrors, *1 ceiling fan
w/remote, *1 stainless trash can, *1 desk, *1 chair, *4 pictures, *sink
w/mirror, *wood blinds.

 

·      Rm #10

1 bed, 1 chair, 1 dresser, 1 TV w/ remote, 1 refrigerator, 1 lamp, 1 microwave,
1 nightstand. Sink w/mirror.

 

·      Rm#ll

1 TV w/remote, 1 microwave, 1 refrigerator, 1 dresser, 1 bed, 1 chair. Sink
w/mirror.

 

·      Rm #12

1 TV w/remote, 1 microwave, 1 refrigerator, 1 dresser, 1 bed. Sink w/mirror.

 

·      Rm #14

1 TV w/remote, 1 dresser, 1 bed, 1 microwave, 2 tables chair, 1 refrigerator.
Sink w/mirror.

 

·      Rm #15 Empty

 

·      Rm #16

*1 platform bed, *3 pictures, *1 silk orchid, *l 27in Olevia flat screen TV
w/remote, *1 DVD player w/remote, *1 lamp, *1 side table, *1 stainless
microwave, *1 5 cu ft stainless refrigerator, *1 comforter, *2 throw pillows, *2
shelves, *2 mirrors, *sink w/mirror, *wood blinds.

 

·      Rm #17 Empty

 

·      Rm#18

1 bed, 1 microwave, 1 TV w/remote, 1 refrigerator, 2 dressers, 1 chair, 1 sm.
Cabinet. Sink w/mirror.

 

·      Rm #19

*1 platform bed, *1 stainless trashcan, *1 laundry hamper, *1 silk orchid, *1
dragon, *2 pictures, *1 27in Olevia flat screen TV w/remote, *1 DVD player
w/remote, *1 lamp, *1 night stand, *1 stainless microwave, *1 5 cu ft stainless
refrigerator, *1 comforter, *2 throw pillows, *2 shelves, *2 mirrors, *ceiling
fan w/ remote, * 1 desk, *1 chair, *wood blinds. Shared bath- toilet, sink, tub.

 

 

27

--------------------------------------------------------------------------------


 

 

·    Rm#21

*1 platform bed, *1 27in Toshiba TV w/remote, *1 DVD player, *1 lamp, *1
stainless microwave, *1 stainless 5 cu ft refrigerator, *1 comforter, *2
shelves, *mirror, *ceiling fan w/remote, *1 desk, *1 chair, *1 stainless trash
can, *1 silk orchid, *1 picture, *1 leather couch, *1 nightstand, *1 laundry
hamper, *wood blinds. Shared bath- toilet, tub, sink.

 

·     Rm #22
Empty

 

·    Rm #23

1 refrigerator, 1 dresser, 2 chairs, 1 table, 1 microwave, 1 TV, 1 bed.

 

·      LAUNDRY ROOM

*1 sink, *1 stainless trash can, *1 table, *2 chairs, *1 powdered soap machine,
*1 dollar bill changer, *1 clock, *1 rolling laundry cart, *wood blinds.

 

·     Rm #24

1 bed, 1 trashcan, 2 dressers, 1 refrigerator, 2 tables, 1 microwave, 2 chairs.
Shared bath- Toilet, tub, sink.

 

·     Rm#25

*1 platform bed, *1 stainless trashcan, *1 leather chair, *1 night stand, *1
lamp, *3 pictures, *1 Buddha head, *1 silk orchid, *wood blinds. *1 comforter,
*2 throw pillows, *1 27in Olevia flat screen TV w/remote, *1 DVD player
w/remote, *1 stainless microwave, *1 5cu ft stainless refrigerator, *2 shelves,
*1 mirror, *ceiling fan w/remote, *Sink w/mirror. Shared bath- Toilet, sink,
tub.

 

·     Rm #26

1 bed, 1 table, 2 chairs, 1 refrigerator, 1 microwave, 2 dressers, 1 TV, 1 night
stand, 1 lamp. Sink w/ mirror. Shared bath- Toilet, tub, sink.

 

·     Rm #27

1 bed, 1 table, 2 chairs, 1 refrigerator, 1 microwave, 1TV, 1 dresser. Sink
w/mirror.

 

·     Rm #28

1 bed, 1 microwave, 1 TV, 1 dresser, refrigerator, sink w/mirror. Shared
bath-Toilet , tub, sink.

 

·     Rm #29

*1 platform bed, *1 Buddha head, *1 silk orchid, *1 picture, *1 27in Ilo flat
screen TV w/remote, *1 lamp, *1 nightstand, *1 comforter, *2 throw pillows, *1
stainless microwave, *1 5cu ft stainless refrigerator, *2 shelves, *1 mirror, *1
ceiling fan w/remote, *1 stainless trashcan, *1 desk, *l chair, *wood blinds.
*sink w/mirror. Shared bath- Toilet, sink, tub.

 

 

28

--------------------------------------------------------------------------------


 

·      Rm #30

*1 platform bed, *1 silk orchid, *1 stainless trash can, *1 comforter, *2 throw
pillows, *1 stainless microwave, *1 5cu ft stainless refrigerator, *1 lamp, *1
nightstand, *1 27in RCA Tru Flat TV w/remote, *2 shelves, *2 mirrors, *1
comforter, *2 throw pillows, *2 shelves, *ceiling fan w/remote, *1 table, *2
chairs, * wood blinds. sink w/mirror.

 

·      Rm #31

*1 platform bed, *1 comforter, *2 throw pillows, *2 pictures, *1 nightstand, *1
lamp, *1 leather chair, *1 chair, *1 table, *1 stainless microwave, *1 5cu ft
stainless refrigerator, *1 27in RCA Tru Flat TV w/remote, *2 shelves, *2
mirrors, *ceiling fan w/remote, *wood blinds. *Sink w/mirror.

 

·      Rm #32

1 bed, 1 chair, 1 table, 1 dresser, 1 TV stand. Sink w/mirror.

 

·      Rm #33

1 TV, 1 refrigerator, 1 microwave, 1 dresser, 1 bed. Sink w/mirror.

 

·      Rm #34

1 refrigerator, 1 bed, 1 TV, 1 dresser, 1 chair, 1 table. Sink w/mirror

 

·      Rm #35 Empty

 

·      Rm #36

1 bed, 1 dresser, 1 refrigerator, 1 table, 2 chairs. Sink w/mirror

 

·      Rm #37

1 microwave, 1 refrigerator, 1 desk, 1 table, 1 bed, 1 TV. Sink w/mirror.

 

·      Rm #38

1 bed, 1 dresser, 1 refrigerator, 1 microwave, 1 TV, 1 table, 2 chairs, 1
nightstand. Sink w/mirror.

 

·      Rm #39

1 chair, 2 tables, 1 microwave, 1 refrigerator, 1 TV, 1 VCR, 1 dresser, 1 bed.
Sink w/mirror.

 

·      Rm #40

1 bed, 1 table, 1 chair, 1 dresser, 1 refrigerator, 1 microwave. Sink w/mirror.

 

·      Rm #41

1 bed, 1 microwave, 1 refrigerator, 1 dresser, 2 chairs, 1 table. Sink w/mirror.
Shared bath- Toilet, tub, sink.

 

 

29

--------------------------------------------------------------------------------


 

·     Rm #42

2 beds, 1 refrigerator, 1 dresser, 1 table. Sink w/mirror.

 

·     Rm #43

1 bed, 1 dresser, 1 mirror, 1 TV, 1 refrigerator, 1 table, 1 chair. Sink
w/mirror.

 

·     Rm #44

*1 platform bed, *1 comforter, *2 throw pillows, *1 stainless trash can, *3
pictures, *2 mirrors, *1 27in RCA Tru Flat TV w/remote, *1 DVD player, *1 lamp,
*1 nightstand, *1 stainless microwave, *1 5cu ft stainless refrigerator, *2
shelves, *1 silk orchid, *ceiling fan w/remote, *wood blinds, *1 desk, *1 chair.
-Sink w/mirror.

 

·     Rm #45

1 refrigerator, 1 TV, 1 dresser, 1 bed. Sink w/mirror.

 

 

·     1st FLOOR Womans Bathroom

Shower, *toilet, -toilet paper dispenser, *vanity, *mirrors, *2 pendant lights,
*1 heat/air conditioning unit

 

·     1st FLOOR Mens Bathroom

Shower, toilet, sink, mirror, toilet paper dispenser, paper towel dispenser.

 

·     2nd FLOOR Mens Bathroom

Tub, toilet, sink, chair, mirror, toilet paper dispenser.

 

·     2nd FLOOR *Womans Bathroom

Tub, toilet, sink, chair, mirror, toilet paper dispenser.

 

 

·     lst FLOOR Stair well.  * 4 hall sconces, *1 chandelier.

 

·     lst FLOOR Hall

*1 lrg hall table, *1 lrg mirror, *2 pendant lights, *2 tables, *4 chairs, *5
pictures, *2 track lights, *4ceiling fans w/remotes. *1 air conditioner.

 

·     2nd FLOOR Hall

*1 chandelier, *2 pendant lights, *1 table, *2 chairs, *8 pictures, *4 ceiling
fans w/remotes, *1 air conditioner.

 

 

30

--------------------------------------------------------------------------------

 